DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on April 18, 2022, amending claims 1, 2, 5, 8, 11, 12, 15 and 18, and adding new claims 21 and 22.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,987,306 to Nilsen et al. (“Nilsen”), and also over U.S. Patent Application Publication No. 2019/0364447 to Bucknell et al. (“Bucknell”).
Regarding claim 1, Nilsen describes a system for monitoring telephone networks and/or telecommunications networks, wherein the system comprises a mobile unit that is programmed to carry out quality observations comprising the radio signal level on one or several defined channels (see e.g. column 1, lines 8-11; and column 2, lines 12-23).  Like claimed, Nilsen further discloses that the system comprises an apparatus comprising:
a graphical user interface configured to receive a set of communication parameters from a user, the set of communication parameters being associated with communications parameters of a communication channel, the set of communication parameters comprising at least one of a frequency reference point A or an Absolute Radio Frequency Channel Number (ARFCN) (see e.g. column 6, line 55 – column 7, line 10; column 14, lines 20-39; and FIG. 1: Nilsen discloses that the system comprises a presentation station PS that provides an operator’s tool for presentation of collected measurements.  Nilsen particularly discloses that the presentation station is configured to receive criteria for the measurements to be retrieved and displayed, including constraints that limit the selected data for presentation – see e.g. column 14, line 39 – column 15, line 8.  Nilsen teaches that the constraints can include communication parameters, e.g. an ARFCN, of a communication channel, and demonstrates that the presentation station presents a graphical user interface for receiving such constraints including the communication parameters from the operator – see e.g. column 15, lines 3-7; column 15, line 40 – column 16, line 15, and FIGS. 5C and 6.); and
	a processing circuit configured to analyze the set of communication parameters, thereby obtaining a set of analysis data, the processing circuit being further configured to at least one of complement the set of communication parameters with at least one missing communication parameter based on the set of analysis data, correct at least one communication parameter of the set of communication parameters based on the set of analysis data, or generate visualization data being associated with the set of communication parameters based on the set of analysis data such that the user is assisted in configuring the communication parameters of the communication channel (It is noted that claim 1 recites, “…the processing circuit being further configured to at least one of complement the set of communication parameters…, correct at least one communication parameter…, or generate visualization data being associated with the set of communication parameters based on the set of analysis data….”  Accordingly, the broadest most reasonable interpretation of claim 1 requires only one of “complement[ing] the set of communication parameters…, correct[ing] at least one communication parameter…, or generat[ing] visualization data being associated with the set of communication parameters based on the set of analysis data….”  Like noted above, Nilsen discloses that the presentation station is configured to receive criteria for the measurements to be retrieved and displayed - see e.g. column 14, line 39 – column 15, line 8.  Nilsen particularly demonstrates that the presentation station can present the measurement data either via a geographical map or spreadsheet, whereby the measurement data presented in the map or spreadsheet is identified based on the selected constraints including the ARFCN – see e.g. column 15, line 18 – column 16, line 15; and FIGS. 5 and 6.  The measurement data presented in the map or spreadsheet can include, for example, Rx level or quality – see e.g. column 15, lines 8-30.  Accordingly, the presentation station necessarily analyzes the set of constraints, e.g. the communication parameters such as an ARFCN, to obtain the appropriate measurement data associated therewith, and then generates a visualization – the geographical map or spreadsheet – associated with the set of communication parameters and based on the obtained measurement data.  Nilsen discloses that such teachings provide to the operator observations of the performance of the network – see e.g. column 1, lines 45-50.  Further, Nilsen discloses that, using the data, the operator will be able to detect problems in the existing network and take steps to resolve such problems – see e.g. column 1, lines 26-42.  Accordingly, it is apparent that the visualization data, e.g. the geographic map or spreadsheet, would assist the operator in configuring communications parameters of the communication channel, e.g. to resolve any identified problems or maintain an optimal network.).
Nilsen thus teaches a verification apparatus similar to that of claim 1, but does not explicitly disclose that the verification apparatus is for 5G New Radio applications, wherein the received set of communication parameters is associated with communication parameters of a 5G communication channel, like required by claim 1.
	5G New Radio wireless communication networks are nevertheless known in the art.  Bucknell, for example, describes a design for measurement configuration signaling in a 5G New Radio system; a terminal in the 5G New Radio wireless communication system is configured to report measurements (e.g. Reference Signal Received Power and/or Reference Signal Received Quality) according to one or more 5G communication channel parameters such as a frequency range, beam identity and/or frequency layer (i.e. carrier frequency indicated by an ARFCN) (see e.g. paragraphs 0003-0005, 0022, 0047, 0066-0077, 0117-0118, 0120-0121 and 0124-0126).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Nilsen and Bucknell before him prior to the effective filing date of the claimed invention, to apply the verification apparatus taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell, wherein the received parameters (e.g. the ARFCN) are associated with communication parameters of a 5G communication channel.  It would have been advantageous to one of ordinary skill to utilize such 5G New Radio because it provides various benefits needed to satisfy different communication requirements, as is suggested by Bucknell (see e.g. paragraphs 0007-0014).  Accordingly, Nilsen and Bucknell are considered to teach, to one of ordinary skill in the art, a verification apparatus like that of claim 1, which is for 5G New Radio applications.
	As per claim 2, Nilsen teaches that the graphical user interface is configured to generate the visualization data associated with the set of communication parameters based on the set of analysis data, and wherein the graphical user interface is configured to display the visualization data (e.g. a geographical map or spreadsheet indicating network measurement data) (see e.g. column 15, line 18 – column 16, line 15; and FIGS. 5 and 6).  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification apparatus like that of claim 2.
	As per claim 3, Nilsen suggests that the set of communication parameters can be associated with a downlink channel (see e.g. column 2, lines 12-23).  As noted above, it would have been obvious to apply the verification apparatus taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  It thus follows that the set of communication parameters would be associated with a 5G downlink channel.  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification apparatus like that of claim 3.
	As per claim 4, it would have been obvious, as is described above, to apply the verification apparatus taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  Bucknell teaches that 5G communication parameters with which measurements are associated can include 5G frequency parameters other than a frequency reference point A or ARFCN (see e.g. paragraphs 0022, 0066-0077, 0117-0118, and 0124-0126: like noted above, Bucknell describes a terminal in the 5G New Radio wireless communication system that is configured to report measurements according to one or more 5G communication channel parameters such as a frequency range, beam identity and/or frequency layer).  It thus follows that the set of communication parameters received via the graphical user interface can include at least one 5G communication parameter other than the frequency reference point A or the ARFCN.  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification apparatus like that of claim 4.
	As per claim 5, Nilsen teaches that the processing circuit is configured to generate the visualization data associated with the set of communication parameters based on the set of analysis data, and demonstrates that the visualization data can comprise a relationship between at least two individual communication parameters of the set of communication parameters (see e.g. column 14, line 54 – column 15, line 56: Nilsen teaches that a visualization can be generated to enable a user to compare measurement results satisfying different constraints with each other.  Such visualizations would indicate a relationship between the different constraints).  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification apparatus like that of claim 5.
	As per claim 6, Nilsen teaches that at least one of the frequency reference point A or the Absolute Radio Frequency Channel Number (ARFCN) is processed to gather information (e.g. measurement results) concerning communication channels (see e.g. column 14, lines 20-46; and column 15, lines 3-47).   As noted above, it would have been obvious to apply the verification apparatus taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  It thus follows that the gathered information would concern 5G communication channels.  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification apparatus like that of claim 6.
As per claim 7, it would have been obvious, as is described above, to apply the verification apparatus taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  Bucknell teaches that 5G communication parameters with which measurements are associated can include 5G communication parameters such as for example, a carrier bandwidth and a central character frequency (see e.g. paragraphs 0124-0126).  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification apparatus like that of claim 7.
Regarding claim 11, Nilsen describes a system for monitoring telephone networks and/or telecommunications networks, wherein the system comprises a mobile unit that is programmed to carry out quality observations comprising the radio signal level on one or several defined channels (see e.g. column 1, lines 8-11; and column 2, lines 12-23).  Like claimed, Nilsen particularly teaches:
receive from a user a set of communication parameters by a graphical user interface, the set of communication parameters being associated with communications parameters of a communication channel, the set of communication parameters comprising at least one of a frequency reference point A or an Absolute Radio Frequency Channel Number (ARFCN) (see e.g. column 6, line 55 – column 7, line 10; column 14, lines 20-39; and FIG. 1: Nilsen discloses that the system comprises a presentation station PS that provides an operator’s tool for presentation of collected measurements.  Nilsen particularly discloses that the presentation station is configured to receive, from an operator, criteria for the measurements to be retrieved and displayed, including constraints that limit the selected data for presentation – see e.g. column 14, line 39 – column 15, line 8.  Nilsen teaches that the constraints can include communication parameters, e.g. an ARFCN, of a communication channel, and demonstrates that the presentation station presents a graphical user interface for receiving such constraints including the communication parameters from the operator – see e.g. column 15, lines 3-7; column 15, line 40 – column 16, line 15, and FIGS. 5C and 6.); and
	processing the set of communication parameters, thereby obtaining a set of analysis data, and at least one of complementing the set of communication parameters with at least one missing communication parameter based on the set of analysis data, correcting at least one communication parameter of the set of communication parameters based on the set of analysis data, or generating visualization data being associated with the set of communication parameters based on the set of analysis data, such that the user is assisted in configuring the communication parameters of the communication channel (It is noted that claim 11 recites, “…at least one of complementing the set of communication parameters…, correcting at least one communication parameter…, or generating visualization data being associated with the set of communication parameters based on the set of analysis data….”  Accordingly, the broadest most reasonable interpretation of claim 11 requires only one of “complementing the set of communication parameters…, correcting at least one communication parameter…, or generating visualization data being associated with the set of communication parameters based on the set of analysis data….”  Like noted above, Nilsen discloses that the presentation station is configured to receive criteria for the measurements to be retrieved and displayed - see e.g. column 14, line 39 – column 15, line 8.  Nilsen particularly demonstrates that the presentation station can present the measurement data either via a geographical map or spreadsheet, whereby the measurement data presented in the map or spreadsheet is identified based on the selected constraints including the ARFCN – see e.g. column 15, line 18 – column 16, line 15; and FIGS. 5 and 6.  The measurement data presented in the map or spreadsheet can include, for example, Rx level or quality – see e.g. column 15, lines 8-30.  Accordingly, the presentation station necessarily analyzes the set of constraints, e.g. the communication parameters such as an ARFCN, to obtain the appropriate measurement data associated therewith, and then generates a visualization – the geographical map or spreadsheet – associated with the set of communication parameters and based on the obtained measurement data.  Nilsen discloses that such teachings provide to the operator observations of the performance of the network – see e.g. column 1, lines 45-50.  Further, Nilsen discloses that, using the data, the operator will be able to detect problems in the existing network and take steps to resolve such problems – see e.g. column 1, lines 26-42.  Accordingly, it is apparent that the visualization data, e.g. the geographic map or spreadsheet, would assist the operator in configuring communications parameters of the communication channel, e.g. to resolve any identified problems or maintain an optimal network.).
Nilsen thus teaches a verification method similar to that of claim 11, but does not explicitly disclose that the verification method is for 5G New Radio applications, wherein the received set of communication parameters is associated with communication parameters of a 5G communication channel, like required by claim 11.
	5G New Radio wireless communication networks are nevertheless known in the art.  Bucknell, for example, describes a design for measurement configuration signaling in a 5G New Radio system; a terminal in the 5G New Radio wireless communication system is configured to report measurements (e.g. Reference Signal Received Power and/or Reference Signal Received Quality) according to one or more 5G communication channel parameters such as a frequency range, beam identity and/or frequency layer (i.e. carrier frequency indicated by an ARFCN) (see e.g. paragraphs 0003-0005, 0022, 0047, 0066-0077, 0117-0118, 0120-0121 and 0124-0126).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nilsen and Bucknell before him prior to the effective filing date of the claimed invention, to apply the verification method taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell, wherein the received parameters (e.g. the ARFCN) are associated with communication parameters of a 5G communication channel.  It would have been advantageous to one of ordinary skill to utilize such 5G New Radio because it provides various benefits needed to satisfy different communication requirements, as is suggested by Bucknell (see e.g. paragraphs 0007-0014).  Accordingly, Nilsen and Bucknell are considered to teach, to one of ordinary skill in the art, a verification method like that of claim 11, which is for 5G New Radio applications.
As per claim 12, Nilsen teaches that the visualization data associated with the set of communication parameters is generated based on the set of analysis data, and that the graphical user interface is configured to display the visualization data (e.g. a geographical map or spreadsheet indicating network measurement data) (see e.g. column 15, line 18 – column 16, line 15; and FIGS. 5 and 6).  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification method like that of claim 12.
	As per claim 13, Nilsen suggests that the set of communication parameters can be associated with a downlink channel (see e.g. column 2, lines 12-23).  As noted above, it would have been obvious to apply the verification method taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  It thus follows that the set of communication parameters would be associated with a 5G downlink channel.  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification method like that of claim 13.
	As per claim 14, it would have been obvious, as is described above, to apply the verification method taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  Bucknell teaches that 5G communication parameters with which measurements are associated can include 5G frequency parameters other than a frequency reference point A or ARFCN (see e.g. paragraphs 0022, 0066-0077, 0117-0118, and 0124-0126: like noted above, Bucknell describes a terminal in the 5G New Radio wireless communication system that is configured to report measurements according to one or more 5G communication channel parameters such as a frequency range, beam identity and/or frequency layer).  It thus follows that the set of communication parameters received via the graphical user interface can include at least one 5G communication parameter other than the frequency reference point A or the ARFCN.  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification method like that of claim 14.
	As per claim 15, Nilsen teaches that the visualization data associated with the set of communication parameters is generated based on the set of analysis data, and demonstrates that the visualization data can comprise a relationship between at least two individual communication parameters of the set of communication parameters (see e.g. column 14, line 54 – column 15, line 56: Nilsen teaches that a visualization can be generated to enable a user to compare measurement results satisfying different constraints with each other.  Such visualizations would indicate a relationship between the different constraints).  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification method like that of claim 15.
	As per claim 16, Nilsen teaches that at least one of the frequency reference point A or the Absolute Radio Frequency Channel Number (ARFCN) is processed to gather information (e.g. measurement results) concerning communication channels (see e.g. column 14, lines 20-46; and column 15, lines 3-47).   As noted above, it would have been obvious to apply the verification method taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  It thus follows that the gathered information would concern 5G communication channels.  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification method like that of claim 16.
As per claim 17, it would have been obvious, as is described above, to apply the verification method taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell.  Bucknell teaches that 5G communication parameters with which measurements are associated can include 5G communication parameters such as for example, a carrier bandwidth and a central character frequency (see e.g. paragraphs 0124-0126).  Accordingly, the above-described combination of Nilsen and Bucknell is further considered to teach a verification method like that of claim 17.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nilsen and Bucknell, which is described above, sand also over U.S. Patent Application Publication No. 2017/0330099 to de Vial (“de Vial”).
As described above, Nilsen and Bucknell teach a verification apparatus like that of claim 1 and a verification method like that of claim 11, which entail generating visualization data associated with a set of communication parameters received by a graphical user interface.  Nilsen and Bucknell, however, do not explicitly that the set of communication parameters is complemented with at least one missing communication parameter based on the set of analysis data, and wherein the visualization data further comprises information on the at least one missing communication parameter, as is required by claims 8 and 18.
De Vial nevertheless teaches complementing a set of input parameters (i.e. data field inputs) with at least one missing parameter (i.e. a default value) based on a set of analysis data, and providing a visualization that comprises information on the at least one missing parameter (see e.g. paragraph 0049).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nilsen, Bucknell and de Vial before him prior to the effective filing date of the claimed invention, to modify the verification apparatus and method taught by Nilsen and Bucknell so as to complement the set of input parameters (i.e. the communication parameters) with at least one missing parameter based on the set of analysis data, and wherein the visualization data further comprises information on the at least one missing parameter, as is taught by de Vial.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can reduce erroneous input, as is evident from de Vial.  Accordingly, Nilsen, Bucknell and de Vial are considered to teach, to one of ordinary skill in the art, a verification apparatus like that of claim 8 and a verification method like that of claim 18.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nilsen and Bucknell, which is described above, and also over U.S. Patent Application Publication No. 2016/0183098 to Lim (“Lim”).
As described above, Nilsen and Bucknell teach a verification apparatus like that of claim 1 and a verification method like that of claim 11, which entail providing a graphical user interface configured to receive a set of communication parameters from a user.  Nilsen and Bucknell, however, do not explicitly teach that the graphical user interface comprises at least one of a slider and a writable text field like in claims 9 and 19, which enables the user to input the set of communication parameters, and wherein the slider is confined to a portion of the graphical user interface associated with an allowable communication parameter, as is further required by claims 10 and 20.
Lim nevertheless demonstrates a graphical user interface configured to receive a set of communication parameters from a user, wherein the graphical user interface comprises a slider and a writable text field, the slider confined to a portion of the graphical user interface associated with an allowable communication parameter (see e.g. paragraphs 0014, 0024-0025 and FIG. 5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nilsen, Bucknell and Lim before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Nilsen and Bucknell so as to comprise at least one of a slider and a writable text field, which enables the user to input the set of communication parameters, and wherein the slider is confined to a portion of the graphical user interface associated with an allowable communication parameter, as is taught by Lim.  It would have been advantageous to one of ordinary skill to utilize such user interface elements because they enable efficient user selection of parameters, as is evident from Lim.  Accordingly, Nilsen, Bucknell and Lim are considered to teach, to one of ordinary skill in the art, a verification apparatus like that of claims 9 and 10 and a verification method like that of claims 19 and 20.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nilsen and Bucknell, which is described above, and also over U.S. Patent Application Publication No. 2017/0235713 to Martensson et al. (“Martensson”).
As described above, Nilsen and Bucknell teach a verification apparatus like that of claim 1 and a verification method like that of claim 11, which entail providing a graphical user interface configured to receive a set of communication parameters from a user.  Nilsen and Bucknell, however, do not explicitly teach that at least one communication parameter of the set of communication parameters is corrected based on the set of analysis data, wherein the visualization data further comprises information on an error comprised in the set of communication parameters, as is required by claims 21 and 22.
Martensson nevertheless generally teaches validating combinations of data entered by a user into a set of form fields, and indicating (e.g. via highlighting) incorrect or incompatible entries (see e.g. paragraphs 0002-0004, 0006 and 0085).  The user can thereafter understandably enter a correct entry in a field (see e.g. paragraphs 0004 and 0085).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nilsen, Bucknell and Martensson before him prior to the effective filing date of the claimed invention, to modify the verification apparatus and method taught by Nilsen and Bucknell so as to further validate combinations of data (e.g. communication parameters) entered into the graphical user interface and indicate incorrect or incompatible entries like taught by Martensson.  When the entered data is incorrect, the visualization data would thus further comprise information (e.g. highlighting) on an error comprised in the communication parameters, and the user would be able to input a correct parameter in the field.    It would have been advantageous to one of ordinary skill to utilize such a combination because it can increase productivity, as is suggested by Martensson (see e.g. paragraph 0003).  Nilsen, Bucknell and Martensson are thus considered to teach visualization data associated with the set of communication parameters being generated based on the set of analysis data, wherein the visualization data comprises information on an error comprised in the set of communication parameters, and wherein the at least one communication parameter of the set of communication parameters is corrected, in response to user input, based on the set of analysis data.  Accordingly, Nilsen, Bucknell and Martensson are considered to teach, to one of ordinary skill in the art, a verification apparatus like that of claim 21 and a verification method like that of claim 22.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 5, 8, 11, 12, 15 and 18, and addition of new claims 21 and 22.  In response to these amendments, the objections presented in the previous office action with respect to claims 1-10, 12, 15 and 18 are respectfully withdrawn.
Regarding the 35 U.S.C. § 103 rejections presented in the previous Office Action, the Applicant argues that Nilsen relates to evaluating measurement results obtained in an existing telecommunication network, and thus fails to disclose or suggest: (i) a verification apparatus for a communications network, for example, for 5G New Radio applications; (ii) a graphical user interface configured to receive a set of communication parameters from a user, the set of communication parameters being associated with parameters of a 5G communication channel (the communication parameters are parameters for configuring the 5G communication channel); and (iii) a processing circuit configured to analyze the set of communication parameters (the communication parameters for configuring the 5G communication channel), thereby obtaining a set of analysis data.
In response, the Examiner respectfully submits that the claims as recited do not necessitate receiving communication parameters for a non-existent communication network.  Moreover, the claims as recited do not explicitly require that the received communication parameters themselves be used for configuring the communication network; the received communication parameters are only recited as being associated with communication parameters of a 5G communication channel (e.g. claim 1 recites, “a graphical user interface configured to receive a set of communication parameters from a user, the set of communication parameters being associated with communication parameters of a 5G communication channel….”).
Like noted above, Nilsen describes a presentation station configured to receive criteria for the network measurements to be retrieved and displayed (see e.g. column 14, line 39 – column 15, line 8).  The presentation station can present the measurement data either via a geographical map or spreadsheet, whereby the measurement data presented in the map or spreadsheet is identified based on the selected criteria such as ARFCN (see e.g. column 15, line 18 – column 16, line 15; and FIGS. 5 and 6).  The measurement data presented in the map or spreadsheet can include, for example, Rx level or quality (see e.g. column 15, lines 8-30).  Accordingly, the presentation station can be considered a verification apparatus for a communications network; as it presents measurement data that would verify, for example, the Rx level of quality of portions of the network.  Moreover, the presentation station presents a graphical user interface to the user (see e.g. FIG. 5C), the graphical user interface configured to receive a set of communication parameters (e.g. selected criteria such as ARFCN) from the user, wherein the set of communication parameters is associated with parameters of a communication channel.  The presentation station necessarily comprises a processing circuit (e.g. a processor) to analyze the set of communication parameters (the received ARFCN, etc.) to obtain the appropriate measurement data associated therewith, and then generate the visualization – the geographical map or spreadsheet – associated with the set of communication parameters and based on the obtained measurement data.
Like further noted above, Nilsen does not explicitly disclose that the verification apparatus is for 5G New Radio applications, wherein the received set of communication parameters is associated with communication parameters of a 5G communication channel, like claimed.  Nevertheless, like noted above, Bucknell describes 5G new radio applications.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Particularly, as noted above, Bucknell describes a design for measurement configuration signaling in a 5G New Radio system; a terminal in the 5G New Radio wireless communication system is configured to report measurements (e.g. Reference Signal Received Power and/or Reference Signal Received Quality) according to one or more 5G communication channel parameters such as a frequency range, beam identity and/or frequency layer (i.e. carrier frequency indicated by an ARFCN) (see e.g. paragraphs 0003-0005, 0022, 0047, 0066-0077, 0117-0118, 0120-0121 and 0124-0126).  
It would have been obvious, as is noted above, to apply the verification apparatus taught by Nilsen so as to particularly report the measurements of a 5G New Radio wireless communication system like taught by Bucknell, wherein the received parameters (e.g. the ARFCN) are associated with communication parameters of a 5G communication channel.  It would have been advantageous to one of ordinary skill to utilize such 5G New Radio because it provides various benefits needed to satisfy different communication requirements, as is suggested by Bucknell (see e.g. paragraphs 0007-0014).  Accordingly, the Examiner respectfully maintains that Nilsen and Bucknell, in combination, teach: (i) a verification apparatus for a communications network, for example, for 5G New Radio applications; (ii) a graphical user interface configured to receive a set of communication parameters from a user, the set of communication parameters being associated with parameters of a 5G communication channel; and (iii) a processing circuit configured to analyze the set of communication parameters, thereby obtaining a set of analysis data.
Further regarding the 35 U.S.C. § 103 rejections presented in the previous Office Action, the Applicant argues that Nilsen fails to disclose or suggest that the processing circuit assists the user in one or a plurality of ways by: (i) complementing the set of communication parameters with at least one missing communication parameter; (ii) correcting at least one communication parameter of the set of communication parameters based on the set of analysis data; and/or (iii) generating visualization data being associated with the set of communication parameters based on the set of analysis data.
The Examiner, however, respectfully disagrees.  Like noted above, the presentation station described by Nilsen is configured to receive criteria for network measurements to be retrieved and displayed (see e.g. column 14, line 39 – column 15, line 8).  The presentation station can present the measurement data either via a geographical map or spreadsheet, whereby the measurement data presented in the map or spreadsheet is identified based on the selected criteria such as ARFCN (see e.g. column 15, line 18 – column 16, line 15; and FIGS. 5 and 6).  The measurement data presented in the map or spreadsheet can include, for example, Rx level or quality (see e.g. column 15, lines 8-30).  Accordingly, the presentation station generates visualization data (i.e. a map or spreadsheet) that is associated with the set of communication parameters (e.g. the ARFCN) based on the set of analysis data (e.g. measurement data obtained by analyzing the selected criteria).
The Applicant's arguments regarding the 35 U.S.C. § 103 rejections have thus been fully considered, but are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
7/16/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173